IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-50236

                          Summary Calendar



     LIANA B. BLALOCK                        Plaintiff-Appellant,

                               versus

     UNITED STATES OF AMERICA,
     The Department of the U.S. Air Force

                                             Defendant-Appellee.


          Appeal from the United States District Court
               For the Western District of Texas
                   (Civ. No. SA-98-CV-1162-OG)

                           October 3, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff seeks reversal of a summary judgment order in favor

of Defendant on her Title VII claims. We find no basis for

disturbing the considered judgment of the district court and

affirm.

     Plaintiff, who is a civil service employee in the U.S. Air

Force, asserts on appeal that she was         transferred back to the

United States from her posting in Izmir, Turkey on the basis of


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
racial and sex discrimination (Plaintiff is a hispanic female).

Colonel Mitchell, who ultimately made the decision to transfer her,

testified that he based his decision on numerous complaints about

Plaintiff's work performance. Mitchell stated that he had heard a

rumor that she had an affair with a married Turkish national, and

that this figured into his decision to order a transfer.1 However,

he claimed that he would have made the decision on her work

performance alone. Plaintiff also claims that, approximately four

years after her transfer back to her old posting in the United

States, Air Force personnel chose not to promote her in retaliation

for her previous filing of equal employment opportunity (EEO)

claims.

       The district court concluded that her discrimination claim was

barred      because   she   failed   to    allege   an    "ultimate   employment

decision." This Court has determined - in the retaliation context2

- that a plaintiff must found her claim on an ultimate employment

decision, and not on every employment decision that arguably may

have       some   tangential   effect     on   ultimate   decisions.3   Ultimate

employment decisions include such acts as hiring, granting leave,


       1
       The Air Force was apparently concerned that word of the
affair not appear in the newspapers and reflect negatively on the
American presence in Turkey.
       2
       Plaintiff's retaliation claims are founded on 42 U.S.C. §
2000e-3(a) (2000), whereas her discrimination claims arise under 42
U.S.C. § 2000e-2(a).
       3
           See Dollis v. Rubin, 77 F.3d 777, 781-82 (5th Cir. 1995).

                                          2
discharging, promoting, and compensating.4 Any potential loss of

employment    and   promotional      opportunities     as   a   result   of   the

transfer does not constitute an adverse employment action.5 Indeed,

this Court has specifically held that denial of a lateral transfer

is not an "ultimate employment" action.6 Assuming arguendo that the

preceding standard applies equally in the discrimination context,

we find that Plaintiff fails to meet this standard. Her speculative

assertions regarding lost promotional opportunities are barred from

consideration. Moreover, she fails to allege any lost wages or

benefits;7 indeed, she actually            rose in pay status from GS-9 to

GS-11 because of her transfer.

     In two cases, this Court arguably condoned - albeit implicitly

- the application of the retaliation standard in the discrimination

context.8    Moreover,   we   have    applied    the   "ultimate    employment


     4
       See Mattern v. Eastman Kodak Co., 104 F.3d 702, 707 (5th
Cir. 1997).
     5
         See Messer v. Meno, 130 F.3d 130, 140 (5th Cir. 1997).
     6
       See Burger v. Central Apartment Mgmt., 168 F.3d 875, 878-79
(5th Cir. 1999).
     7
       Plaintiff's assertion of lost differential pay and housing
allowance is inapposite, as these benefits were merely provided to
compensate for the increased expense of living abroad.
     8
       See Bennett v. Total Minatome Corp., 138 F.3d 1053, 1060
(5th Cir. 1998). In Dollis v. Rubin, 77 F.3d 777 (5th Cir. 1995),
this Court also cited with approval Page v. Bolger, 645 F.2d 227
(4th Cir. 1981) (en banc). The Fourth Circuit in that case noted
that Title VII discrimination cases have focused on ultimate
employment decisions such as hiring, granting leave, discharging,
promoting, and compensating. See id. at 233.

                                       3
decision" threshold to analogous, non-Title VII cases.9 However,

this Court has also recognized the potentially broader scope of the

discrimination    provision.10   The      differences   between   the   two

statutory     provisions   perhaps       counsel   against   grafting   the

retaliation standard onto our discrimination jurisprudence. We need

not decide this question here, however, as Plaintiff fails even to

meet the more lenient standard discussed in other cases.11 The

district court concluded - and we find no evidence to contradict

its finding - that Plaintiff failed to show that the transfer

"tend[ed] to affect [her] employment status or benefits."12 Even

circuits adopting a liberal view of "adverse employment action"




     9
      See Ross v. Univ. of Texas, 139F.3d 521, 527 (5th Cir. 1998)
(applying ultimate employment standard in procedural due process
setting and finding no constitutional deprivation);    Southard v.
Texas Bd. of Criminal Justice, 114 F.3d 539, 555 (5th Cir. 1997)
(holding that adverse work assignments were not adverse actions
sufficient to trigger liability in section 1983 case); Harrington
v. Harris, 108 F.3d 598, 604 (5th Cir. 1997) (finding that
criticism of work and disputes over pay increases were not
actionable adverse employment activities for purposes of section
1983 retaliation claim).
     10
          See Mattern, 104 F.3d at 708-09.
     11
       See Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398,
406-07 (5th Cir. 1999) (noting, but not specifically adopting, a
"tend to affect" employment status or benefits test for Title VII
discrimination cases, and finding that plaintiff "fail[ed] this
test as well").
     12
          See 42 U.S.C. § 2000e-2(a); Mattern, 104 F.3d at 708-09.

                                     4
have concluded that a lateral transfer does not meet the requisite

threshold.13

     In    addition,   Plaintiff        fails   to   allege    that    "similarly

situated"    employees     who   were    non-hispanic    and    male    were   not

subjected to the same penalties.14 She attempts to compare her

situation with that of two male military officers - neither of whom

is subject to the same supervisor or performs the same duties.

Although she points to three civil service employees working at her

posting, two are female. None of the civil service employees

apparently engaged in similar conduct, and she does not allege that

any such conduct was brought to the attention of their superiors.

Given     this   Court's    stringent        interpretation     of     "similarly

situated,"15 Plaintiff fails to establish this crucial element of

the prima facie case for discrimination.

     Although Plaintiff also appeals the district court's rejection

of her retaliatory non-selection claim, her arguments similarly

lack merit. An employer's judgment as to qualifications do not

indicate discriminatory motive unless the qualifications possessed

by the candidates are so widely disparate that no reasonable



     13
       See Crady v. Liberty Nat'l Bank & Trust Co., 993 F.2d 132,
135 (7th Cir. 1993).
     14
       See EEOC v. Brown & Root, Inc., 688 F.2d 338, 340-41 (5th
Cir. 1982).
     15
       See Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1090,
1092 (5th Cir. 1995).

                                         5
employer would have made the same decision.16   This disparity must

"virtually jump off the page and slap us in the face."17 In this

case, the evidence overwhelmingly suggests that Meadows - the

female employee ultimately selected for promotion - was the better

qualified candidate. Nor did Plaintiff present evidence to support

a finding that she would have been selected in the absence of her

having engaged in protected conduct.18

     Finally, the Supreme Court's recent decision in Reeves v.

Sanderson Plumbing Products19 does not compel reversal of the

district court's discrimination holding. Under Reeves, where a

plaintiff establishes its prima facie case and presents sufficient

evidence for a reasonable fact finder to reject the employer's

nondiscriminatory explanation for its decision, the trier of fact

may infer that discrimination occurred.20 This decision does not

preclude summary judgment where, as here, the plaintiff failed to

demonstrate facts sufficient to prove that the employer's alleged




     16
       See Deines v. Texas Dep't of Protective & Regulatory Srvcs.,
164 F.3d 277, 282 (5th Cir. 1999).
     17
       See EEOC v. Louisiana Office of Community Srvcs., 47 F.3d
1438, 1445 (5th Cir. 1995), quoting Odom v. Frank, 3 F.3d 839, 847
(5th Cir. 1993).
     18
       See Long v. Eastfield College, 88 F.3d 300, 304 n.4 (5th
Cir. 1996).
     19
          120 S. Ct. 2097, 2109 (2000).
     20
          See Reeves, 120 S.Ct. at 2109.

                                  6
reasons were false.21 Although Plaintiff swore that she did not have

an affair with a Turkish national, this evidence does not rebut

Mitchell's testimony that he had heard a rumor that she had an

affair. Plaintiff's first-level supervisor testified that Plaintiff

had told her she was having an affair with a Turkish national.

Moreover,   Plaintiff   failed   to   present   evidence   rebutting   the

receipt of numerous complaints by her superiors regarding her

behavior. Reeves ultimately provides no refuge for Plaintiff. In

light of the preceding, the district court's judgment must be

AFFIRMED.

     AFFIRMED.




     21
       See Rubinstein v. Administrators of the Tulane Educational
Fund, 218 F.3d 392, 400 (5th Cir. 2000) (applying Reeves and
finding that plaintiff's evidence "to rebut the non-discriminatory
reasons offered by Tulane is not so persuasive so as to support an
inference that the real reason was discrimination").

                                      7